Citation Nr: 0300362	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for thalamic pain syndrome of the left upper 
extremity, due to lacunar ischemic infarction. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for thalamic pain syndrome of the left lower 
extremity, due to lacunar ischemic infarction. 

3.  Entitlement to an evaluation in excess of 10 percent 
for weakness of facial muscles due to lacunar ischemic 
infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the 
Department of Veterans Affairs Regional Office (VARO), in 
Nashville, Tennessee, which continued the 10 percent 
evaluation for weakness of facial muscles due to lacunar 
ischemic infarction, granted service connection for 
thalamic pain syndrome of the left upper extremity due to 
lacunar ischemic infarction assigning a 20 percent 
evaluation, and granted service connection for thalamic 
pain syndrome of the left lower extremity due to lacunar 
ischemic infarction assigning a 10 percent evaluation.  
During the course of the appeal, the RO, in a July 2002 
rating decision, increased the evaluation for thalamic 
pain syndrome of the left lower extremity due to lacunar 
ischemic infarction to 20 percent disabling from the date 
of the claim. 

The Board has continued the issues of thalamic pain 
syndrome of the left lower extremity due to lacunar 
ischemic infarction and thalamic pain syndrome of the left 
upper extremity due to lacunar ischemic infarction as 
entitlement to increased evaluations since service 
connection has been granted.  The veteran is not 
prejudiced by this naming of these issues.  The Board has 
not dismissed the issues, and the law and regulations 
governing the evaluation of the disabilities are the same 
regardless of how the issues have been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Board remanded the case for additional development in 
February 2001.  The case has been returned to the Board.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2. The thalamic pain syndrome of the left upper extremity, 
due to lacunar ischemic infarction disability is reflected 
by subjective complaints of pain and manifested by 
symptomatology reflective of no more than moderate 
disablement. 

3.  The thalamic pain syndrome of the left lower 
extremity, due to lacunar ischemic infarction disability 
is reflected by subjective complaints of pain and 
manifested by symptomatology reflective of no more than 
moderate disablement.

4.  The weakness of facial muscles due to lacunar ischemic 
infarction disability is reflected by clinical 
observations of mild left facial weakness. 


CONCLUSIONS OF LAW

1.  The schedular criteria for rating of 40 percent for 
thalamic pain syndrome of the left (major) upper 
extremity, due to lacunar ischemic infarction disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.124, Diagnostic Code 8713 (2002).

2.  The schedular criteria for rating greater than 20 
percent for thalamic pain syndrome of the left lower 
extremity, due to lacunar ischemic infarction disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.124, Diagnostic Code 8720 (2002).

3.  The schedular criteria for rating greater than 10 
percent for weakness of facial muscles due to lacunar 
ischemic infarction disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.124, Diagnostic Code 
8207 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was 
considered by the RO, as reflected by the August 2002 
Supplemental Statement of the Case as well as 
correspondence dated in July 2001.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the ratings, 
statement of the case and other development correspondence 
has informed the veteran of the information and evidence 
needed to substantiate the claims; thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the veteran has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, treatment 
records, and substantial clinical medical records in the 
file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim.  

Even though the VCAA has been recently enacted, the issues 
on appeal pertain to increased evaluations and, in that 
context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, 
affording examinations, where appropriate and etc. where 
such would be helpful, relevant and necessary for a full 
and fair adjudication of his claim.  Satisfactory efforts 
have been made in these regards, and the veteran has been 
offered an opportunity to submit additional evidence in 
support of the claim.  

In the context of an increased rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Nevertheless, the RO's March and July 2001 
correspondence complies with the foregoing notice 
requirements.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the veteran is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(Court) held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim: the veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and 
of the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, 
at times excruciating, is to be rated on the scale 
provided for the injury to the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  If the 
injury is not characterized by organic changes, then the 
maximum rating would be moderate incomplete paralysis of 
the affected part.  38 C.F.R. § 4.123.

The regulations further set forth that

[t]he term "incomplete paralysis," with 
this and other peripheral nerve 
injuries, indicates a degree of lost or 
impaired function substantially less 
than the type pictured for complete 
paralysis given with each nerve, 
whether due to varied level of the 
nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124(a).

Left Upper Extremity
Left Lower Extremity

Severe incomplete paralysis, neuritis, or neuralgia of the 
sciatic nerve with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe involvement warrants a 
40 percent evaluation.  Moderate involvement is rated 20 
percent disabling.  Mild involvement warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124(a), Diagnostic Codes 
8620/8720.  A note prior to the diagnostic codes for the 
peripheral nerves indicates that when the nerve 
involvement is wholly sensory, the rating should be mild 
or at most moderate.

Under Diagnostic Codes 8513/8713, neuralgia/incomplete 
paralysis of the all-radicular groups (major) warrants a 
20 percent rating when the disability is mild, a 40 
percent rating when the disability is moderate, and a 70 
percent rating when the disability is severe.  A 90 
percent rating is granted when there is complete 
paralysis.  Service medical records reflect the veteran is 
left-handed.  Therefore, the disability affects his major 
upper extremity.

In June 1998, the Chief of Neurology Service at the 
Nashville VA Medical Center summarized the pertinent 
medical record up to that point and reconciled outward 
inconsistencies.  The examiner explained that pain likely 
limited the veteran's effort in one examination setting; 
whereas, examination by an expert in stroke pathology and 
by another in neuromuscular disorders detected normal 
strength when provision was made for the pain problem.  
Diagnosis was thalamic pain syndrome secondary to lacunar 
ischemic infarction of the right thalamus.  The examiner 
commented that the disorder could be very disabling and 
symptoms fluctuate to some degree.  The examiner concluded 
that in this case, the veteran had a moderately disabling 
condition, which interfered with functional ability and 
comfort.

The most recent examination in April 2001 was also 
performed by the same examiner who provided the June 1998 
report referenced above.  The examiner recognized that the 
veteran's stroke like episodes had generally resolved but 
have left him with clumsiness and decreased sensation on 
his left side.  The veteran reportedly also experienced 
constant dysesthesias since the first stroke, worst in the 
left forearm.  Objectively, the veteran moved well and was 
able to toe walk unassisted.  He needed steadying to heel 
walk.  He was barely capable of tandem walking with 
veering.  Romberg was negative, with prominent swaying and 
no pronator drift.  Finger nose coordination was described 
as intact and mildly slowed and clumsy on the left.  Deep 
tendon reflexes for the appealed extremities described as 
2+ bilaterally.  Sensory examination was reported as 
decreased superficial sensation on the left with 
dyesthetic sensations to strong stimuli.  The examiner, in 
pertinent part, diagnosed residual left hemi paresis and 
hemitaxia with sensory loss and central neuropathic pain: 
moderately disabling.  He also diagnosed mild disabling 
chronic sciatica.  The examiner also noted the veteran's 
hypertension and extensive vascular disease.  He concluded 
that the veteran has serious permanent neurologic sequelae 
of his strokes and sciatica that render him completely 
unemployable.  He also stated that the veteran had not 
improved from the examination in 1998 and that he may be 
somewhat worse.  

There are no bright lines of demarcation between the 
various levels of disability as differentiated by the 
descriptive adjectival terms associated with the various 
levels of disablement.  Further, an examiner's 
characterization of the disability is not unyieldingly 
determinative.  Nonetheless, the Board is persuaded by the 
characterizations of the Chief of Neurology Service at the 
Nashville VA Medical Center because of the nature of his 
position and because of his longitudinal view of the 
pathology at issue.  In addition, he appears to have 
carefully synthesized all the relevant pathology and 
rendered a logical analysis of the respective 
disabilities.

The RO has assigned a 10 percent evaluation corresponding 
to a mild disablement for the left upper extremity under 
Diagnostic Code 8713.  The primary pathology appears to be 
pain.  The evidence through the pertinent period in terms 
of grip strength, reflexes and coordination reflect 
minimal impairment.  However, the VA examiner described 
what he characterized as a moderate level of disability in 
the left upper extremity.  Moreover, that same examiner 
characterized the disability as moderately disabling in 
1998.  Accordingly, the evidence demonstrates that a 
rating corresponding to a moderate disablement, but no 
more, is appropriate.  Therefore, the rating for the left 
upper extremity is increased to 40 percent (major 
extremity) for the entire period at issue.

The medical evidence of record does not show severe or 
complete paralysis of the upper left extremity which would 
warrant an evaluation in excess of 40 percent.

The RO evaluated the left lower extremity as moderately 
disabled under Diagnostic Code 8720.  The evidence of 
record does not suggest that the lower extremity 
disability, viewed in isolation, approximates a moderately 
severe or greater level of disablement, such as to warrant 
assignment of any higher rating at any point during the 
rating period.  The evidence does not demonstrate muscle 
wasting or atrophy, significant limitation of motion, 
instability, weakness or swelling.  Moreover, the VA 
examiner characterized the pertinent disablement as only 
mildly disabling.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of the 20 
percent for the lower left extremity.

Voluminous treatment records that were generated over the 
course of the pertinent period have been associated with 
the claims file and were carefully considered.  Such 
records reflect treatment for a variety of conditions, 
including aorto bifemoral bypass to alleviate occlusion of 
the right external iliac artery and superficial femoral 
artery in January 2000.  At that time, the disease on the 
left side was described as mild.  As relates to the claims 
at issue, such records are essentially cumulative and 
historical in nature.  They document routine visits, but 
offer no objective findings which are inconsistent with 
the evidence reported above nor could serve as a basis for 
increasing the evaluations at issue.  For example, a 
longitudinal view of the records reflect some fluctuation 
in the pain level versus the disabilities at issue.  
Nevertheless, the records do not suggest pathology beyond 
the sensory stage and as such, the level of disability is 
constrained to at most, the moderate degree.  38 C.F.R. § 
4.124(a).  

Because the preponderance of the evidence is against any 
higher evaluations, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Facial Muscle Weakness

Paralysis of the cranial nerves are evaluated pursuant to 
Diagnostic Code 8207, which provides for a 10 percent 
evaluation where there is evidence of moderate, incomplete 
paralysis.  A 20 percent evaluation, the next higher, is 
warranted where there is evidence of severe, incomplete 
paralysis.  A 30 percent evaluation, the maximum 
available, is warranted where there is evidence of 
complete paralysis.  Evaluation of paralysis is dependent 
upon relative loss of innervation of facial muscles.

Except in the case of the assignment of an initial rating, 
the Board notes that an increase in disability that is 
"ascertainable" for the purposes of an increased 
disability rating not only must be an increase to a higher 
level of disability as described in the rating criteria 
but also must be shown by the evidence of record to be 
more than an acute or episodic exacerbation of an 
otherwise lesser degree of disability.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing between 
an initial or "original" rating and an "increased" rating 
and holding that, where a veteran appealed the original or 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on 
facts found) and Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is 
the primary concern, i.e. past medical reports are not 
given precedence over the current medical findings).  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Therefore, where the question concerns whether an 
award of increased compensation should be granted, a 
disability level that occurred in the past but does not 
continue at that level to the present day cannot serve as 
the basis for a present or current increase to a higher 
disability level.  The VA has a mechanism for compensating 
periods of acute exacerbation by means of the award of 
paragraph 29 benefits.  See 38 C.F.R. § 4.29.  Hence, for 
purposes of application of the schedular criteria to the 
claim relating to weakness of facial muscles, the Board 
assigns the greater weight of probative value to the 
recent VA compensation examination conducted in April 
2001.

The April 2001 VA examination described the cranial nerve 
portion of the examination as reflecting full extra ocular 
movement, full vision fields, mild left facial weakness, 
mild dysarthria to all speech sounds; his tongue moved 
well and was midline.  

Under the circumstances, a disability approaching severe, 
incomplete paralysis, requisite for the next higher 
evaluation, is nether demonstrated or approximated.  
Accordingly, the preponderance of the evidence is against 
an evaluation in excess of 10 percent.

Finally, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In 
that regard, the Board does not find that record reflects 
that the veteran's disabilities on appeal individually 
have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable 
the application of the regular schedular standards.  In 
light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to an initial increased evaluation for 
thalamic pain syndrome of the left upper extremity, due to 
lacunar ischemic infarction is granted, subject to the 
provisions governing the award of monetary benefits. 

Entitlement to an initial increased evaluation for 
thalamic pain syndrome of the left lower extremity, due to 
lacunar ischemic infarction is denied.

Entitlement to increased rating for weakness of facial 
muscles due to lacunar ischemic infarction is denied. 



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

